Citation Nr: 1611724	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970, and from April 1970 to July 1975.  He died in July 2007, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in St. Petersburg, Florida that in pertinent part, denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)), and denied service connection for squamous cell carcinoma of the base of the tongue, for accrued benefits purposes.  

The appellant filed a notice of disagreement as to both issues, and a statement of the case was promulgated in June 2009.  In her substantive appeal, received in July 2009, the appellant indicated that she only wanted to appeal the issue of entitlement to service connection for the cause of the Veteran's death.  As she has not perfected an appeal as to the accrued benefits issue, that issue is not before the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302 (2015).

The Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development in November 2013, and the case was subsequently returned to the Board.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  She contends that the Veteran's terminal cancer was caused by Agent Orange exposure.  See her December 2007 claim and subsequent correspondence.

As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides (to include Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Certain specified diseases, including certain respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), are presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

During the Veteran's lifetime, service connection was only in effect for a skin rash.  In its July 2008 rating decision, the RO granted service connection and a 30 percent rating for PTSD, retroactively effective from March 21, 2001, for accrued benefits purposes, and denied service connection for squamous cell carcinoma of the base of the tongue, for accrued benefits purposes.

In January 2016, the appellant's representative contended, for the first time, that the Veteran's service-connected PTSD caused him to abuse alcohol and drugs, which resulted in his fatal squamous cell carcinoma of the tongue.  He requested that the Board obtain another VA medical opinion based on this theory.  He asserted that during the intervening years between the Veteran's service and the effective date for service connection for PTSD (March 2001), it was possible that he was self-medicating the symptoms of his undiagnosed and untreated PTSD.

Governing law and regulation provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  However, case law provides that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In his original claim of service connection for PTSD in March 2001, the Veteran claimed service connection for PTSD and said that during service, he provided physical therapy for wounded soldiers, and he began to self-medicate himself with heroin, LSD and hashish.  He stated that during service, he was imprisoned for nearly two years.  He said he was not given any drug treatment, and continued to abuse marijuana and alcohol until 1995, and still abused alcohol.

A March 2001 VA outpatient treatment record reflects that the Veteran complained of anxiety and depression, and said he had never been treated for these conditions.  A March 2001 VA progress note reflects that the Veteran reported that he served in combat in Vietnam, and then worked as a recreation therapist in Japan, working with burn victims.  He was then charged with drug possession and served nearly two years in a Japanese prison, including solitary confinement for more than a year.  He reported a past history of intravenous drug abuse starting in Vietnam, with no current use.  He reported that he currently drank two to three alcoholic drinks daily.  He denied any treatment for substance abuse.  The examiner diagnosed rule out PTSD, and advised him not to drink alcohol as it would exacerbate his depression and anxiety.

VA medical records reflect that he was diagnosed with PTSD in June 2001.

On VA compensation examination in June 2002, the Veteran reported a prior history of substance abuse, including heroin, LSD, hashish, marijuana, and alcohol.  He said he currently drank two or three alcoholic drinks daily, with occasional binge drinking and occasional marijuana use, and first sought psychiatric treatment in 2001.  The diagnoses were PTSD and alcohol abuse.

Private medical records from H. Lee Moffitt Cancer Center dated in August 2003 reflect that the Veteran was diagnosed with squamous cell carcinoma of the right base of the tongue.  An August 2003 private radiation oncology consultation note by A.T., MD, reflects that the Veteran was diagnosed with squamous cell carcinoma of the right base of the tongue.  The Veteran denied a history of smoking, but reported a history of marijuana.  He said he drank two to three drinks of alcohol daily, and had a history of Agent Orange exposure.  An August 2003 private medical record from T.A.P., MD, of that same facility, noted that the Veteran reported that in Vietnam, he used marijuana and was exposed to Agent Orange, and subsequently had two to three drinks of alcohol daily for 32 years.

A March 2004 Vet Center record reflects that the Veteran reported that he began to drink alcohol heavily in service, and used illegal drugs.  The examiner stated that he had episodic alcohol abuse issues until one year ago.  The diagnosis was PTSD, delayed onset.  There was no diagnosis of substance abuse.

The Veteran's death certificate shows that he died in July 2007.  The immediate cause of his death was peritonitis (fecal peritonitis) (of 1 to 2 days' duration), due to or as a consequence of anastomotic leak on postoperative day 4 (of less than 4 days' duration), due to or as a consequence of metastatic squamous cell carcinoma of the base of the tongue to adrenal glands (of 3-4 years' duration).  No other significant conditions were noted.  The physician who completed the death certificate indicated that tobacco use did not contribute to his death.

In a December 2013 VA medical opinion, a VA physician indicated that alcohol consumption is a risk factor for the development of carcinoma, according to the Mayo Clinic, and noted that the Veteran's medical records showed regular alcohol consumption, but showed that he consistently denied tobacco abuse, which is another known risk factor for the development of carcinoma of the tongue.  The examiner noted that the Veteran reported that he used marijuana and alcohol after he was released from prison until 1995, and continued to abuse alcohol.  The examiner indicated that the American Cancer Society stated that many researchers agree that marijuana smoke contains known carcinogens or chemicals that can cause cancer much like those in tobacco smoke.  Studies have shown changes in the linings of the breathing passages in marijuana smokers; they caution that smoking marijuana may cause lung disease and increase the risk of cancer of the lungs, mouth, and tongue.  The examiner concluded that the Veteran had known and well-accepted risk factors for the development of carcinoma of the tongue and those included alcohol abuse and marijuana abuse.  He opined that these risk factors are the more likely (greater than 50 percent probability) causes of him developing cancer of the tongue in 2003, 28 years after separation from service.

The Board finds that additional medical comment is needed from a VA psychiatrist as to whether the Veteran had alcohol or substance abuse during his lifetime, that was secondary to service-connected PTSD.  38 U.S.C.A. § 5103A(a).  The examiner is asked to provide a complete supporting rationale for any opinions rendered. 

This case was previously remanded in part to obtain private medical records, and the AOJ has since obtained voluminous private medical records.  It appears that all of the records identified by the appellant have been obtained, with the exception of medical records from Dr. L.S.  The AOJ made two attempts to obtain these records.  In a letter received by VA in March 2014, the appellant asserted that Dr. S.'s office had sent the relevant private medical records to VA.  Nonetheless, it does not appear that these medical records are on file.
Accordingly, the case is REMANDED for the following action:

1.  With any necessary release, make another attempt to obtain the identified private medical records from Dr. L.S., and associate them with the claims file.

If these records cannot be obtained, a notation to that effect must be made in the claims file, and the appellant should be notified of this fact.

2.  Obtain a VA medical opinion from a VA psychiatrist to determine the etiology of any alcohol or substance abuse found to be present during the Veteran's lifetime.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the service-connected PTSD caused or  permanently aggravated alcohol and/or substance abuse?

* The examiner is asked to consider the Veteran's competent and credible report during his lifetime that he abused alcohol and marijuana for many years after service.  See his March 2001 statement.  The examiner should also consider the medical records showing that PTSD was first diagnosed in 2001.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, the AOJ should readjudicate the claim on appeal with consideration of all of the evidence of record.  If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




